Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 1 of 31

EXHIBIT 9

Other articles
cited in the complaint

NPR 9 pp.
Forbes 7 pp.
Santa Fe New Mexican 3 pp.
Popular Mechanics 5 pp.

 

 
Seeking Adventure And Gold aage TBisPOe OG 8 $28 QUA: NBBocument 1-6 Filed 05/26/20 Page 2o0f31 5/20/20, 10:20 AM

_ ALYNAW fiqws Talk
Lio EN LIVE |
PLAYLIST |

in p r fee DONATE

ARTS & LIFE

Seeking Adventure And Gold? Crack This
Poem And Head Outdoors

March 13, 2016 - 7:59 AM ET
Heard on Weekend Edition Sunday

\ r=
% JOHN BURNETT

5-Minute Listen playlist Download

Transcript

 

 

E
l

i
{

 

|
Forrest Fenn is a millionaire who hid a treasure chest in the Rocky Mountains. Adventure seekers look for clues based ona

https://www.npr.org/2016/03/13/469852983/seeking-adventure-and-gold-crack-this-poem-and-head-outdoors Page 1 of 21

NPR 1
Seeking Adyenture And Gold{ Crag eTsPOem yo Be Suet NBoOcument 1-6 Filed 05/26/20 Page 3of 31 5/20/20, 10:20 AM

- poem he published in his book, The Thrill of the Chase, with hopes of claiming the million-dollar treasure.
John Burnett(NPR

Somewhere in the Rocky Mountains, there is a bronze chest filled with gold and
precious gems. The search for this hidden treasure has become a hobby for some, an

obsegajan for others, and for one recent searcher — a fatal pursuit.

hitps://www.npr.org/2016/03/13/46985 2983/seeking-adventure-and-gold-crack-this-poem-and-head-outdoors Page 2 of 21

NPR 2

 
Seeking. Adventure And Gold(aaoe TBSAOeO WO B4da QuEohA: NPROCuMent 1-6 Filed 05/26/20 Page 4of 31 — 9/20/20, 10:20 AM

Forrest Fenn's treasure is in an ornate, Romanesque box that might be filled with gold nuggets, gold coins and other gems.

Courtesy of Forrest Fenn

The man behind the treasure is Forrest Fenn, an 85-year-old millionaire, former

https://www.npr.org/2016/03/13/469852983/seeking-adventure-and-gold-crack-this-poem-and-head-outdoors Page 3 of 21

NPR S

 
Seeking Adventure And Gold@ ane TRIG en WG Biddd Qua hai: NPRoCuUMent 1-6 Filed 05/26/20 Page 5 of 31 5/20/20, 10:20 AM

“Vietnam fighter pilot, self-taught archaeologist, and successful art dealer in Santa Fe,
N.M.

"No one knows where that treasure chest is but me," Fenn says. "If I die tomorrow, the

knowledge of that location goes in the coffin with me."

The ornate, Romanesque box is 10-by-10 inches and weighs about 40 pounds when
loaded. Fenn has only revealed that it is hidden in the Rocky Mountains, somewhere
between Santa Fe and the Canadian border at an elevation above 5,000 feet. It's not in

a mine, a graveyard or near a structure. For further clues, you have to read the poem in
his self-published book, The Thrill of the Chase.

Here is one stanza:
Begin it where warm waters halt
And take it in the canyon down,
Not far, but too far to walk.

Put in below the home of Brown.

"Where warm waters halt,’ no one agrees on what that means. Does that mean where
two rivers converge? Does that mean where a hot spring pours into a river? Does that
mean at the Continental Divide?" says Sacha Johnston, an avid searcher in

Albuquerque. She runs a website that sells Fenn treasure tchotchkes.

Now, six years after publication of the poem, tens of thousands of people have
reportedly gone looking for Fenn's treasure, thought to be worth well over a million

dollars.

Cheer Folks Up And Go Outside

https://www.npr.org/2016/03/13/469852983/seeking-adventure-and-gold-crack-this-poem-and-head-outdoors Page 4 of 21

NPR 4.

 

 
Seeking Adventure And Gold€ Tae TRISAOem And Baa Qulssare: NPROCUMent 1-6 Filed 05/26/20 Page 6of31 5/20/20, 10:20 AM

* Fenn sits at his laptop in the study of his Santa Fe manse, his blue eyes twinkling
mischievously. He reads emails all day from treasure hunters imploring him for
further clues.

"That's the kind of email that I don't respond to," he says. "Because if you want me to

ive you a clue I'm not going to answer your email."
y'

https://www.npr.org/2016/03/13/469852983/seeking-adventure-~and-gold-crack-this-poem-and-head-outdoors Page 5 of 21

NVPR 5S

 

 
Seeking Adventure And Gold (0#6® TBisF Oem nd Baa! Bulsdore: NEROCUMeEnt 1-6 Filed 05/26/20 Page 7 of 31

t
Ao
d

a2 r 2
me Kaltal ./ j
i gel
\ Prick) / *,
a ware 7. i
YY ies aS
So) Mie OX a
~~ ie Halos
fe # PUe
" j
a aa Tf =
14° fA tamot-y!
“sr 4 an [ened
4 Sod
£42
a

;
af.
ft
el

OF tectnie
?

eAs I have gone alone in there
eAnd with my treasures bald,
I can keep my secret where,

e/ind hint of riches new and ald.

1

‘Begin it where warm waters halt 12°
eAnd take it in the canyon down,

Not far, but too far to we
Put in below the home of Brown.

ee SS eS

we
}
i

From there it’s no place for the meek,
The end is ever drawing nigh;
There'll be no paddle up your creek,
Faust heavy loads and water bigh.

If you've been wise and found the blaze,
ook quickly down, your quest to cease,

But tarry scant with marvel gaze,

Fust take the chest and go in peace.

So why is it that I must go

eAnd leave my trove for all to seek?
The answer I already know,

I've done it tired, and now I'm weak,

So hear me all and listen gaod,

‘Your effort will be worth the cold.

Ifyou are brave and in the wood
give you title to the gold.

https://www.npr.org/2016/03/13/469852983/seeking-adventure-and-gold-crack-this-poem-and-head-outdoors

“VMONTANA

 

5/20/20, 10:20 AM

> Lhe Thrill of the (base

Forrest Penn's hidden treasure is somewhere
to be found within the highlihted region
of the ‘Rocky Mountains on this map.

/

 

 

1 degrees show the declination of
magnetic compass north
from true/map north
10
Pctnd 4 ie
‘Public
€stermepd Laatids
joer ie WYOMING
2 Zz Ki cs eye * Qo”
"Ee dee "
; 7
o)
igo ACPS
*, tape
eo ae 5
i. i e& fs
Cpe
at ee eee eee
| ‘h ee Te ties
11 ’ * ies |
| sh
* f oy Re
| Pyeye ‘Deinve
1 Sere sad ,
oe } i 9 Pe tia, ET fs Ff
ieee ee COLORADO
iia IERN foe Ces
| Tee’ r 44 ‘ he,
! —s ae
wees : cs
= * Tey
4 Vee \ 4 : ab x
{ (7a : i o
; s octal |
a ne 9 eres 5 eee = me ss eg
Borah
io : fs’ mi
NEW } ite
MEXICO / 4.
i
rf Sante Ts
a

 

verew bere hana. Oo)

Page 6 of 21

NPR 6
Seeking Adventure And Gold (zase TRISPOem WG HaR Qulsoor: NEBOCuMent 1-6 Filed 05/26/20 Page 8 of 31 5/20/20, 10:20 AM

~ The treasure map and poem from Fenn’s book.

Benchmark Maps/Courtesy of Forrest Fenn

Surrounding him is his extraordinary collection of Native American artifacts such as

Apache dolls, moccasin boots and buffalo skulls.
"T love antiques, particularly American Indian," he says.

In the 1990s, he was criticized by Southwestern archaeologists over his excavation of a
Pueblo Indian site that he owned. They consider him a plunderer; Fenn thinks they're
"clubby fussbudgets."

The war over Indian relics has largely subsided. Today, Fenn is all about the treasure.
He says he hid the box in the midst of the Great Recession to cheer folks up and to get

them off their couches and into the great outdoors.

"Sure, I'm eccentric,” he says. "I pride myself on being eccentric. I don't want to go

down the center line like a lot of people do.”
The Missing Treasure Hunter ... And The Missing Treasure?
The hunt for the treasure can become an obsession.

Randy Bilyeu was a 54-year-old retired mechanic who had moved from Florida to
Colorado to look for the bronze box full time. He was last seen alive on Jan. 5. His car,

a raft, and his little dog were found near the Rio Grande south of Santa Fe.

Think you're good at cracking codes? Read Forrest Fenn's poem with clues to the treasure:

As | have gone alone in there
And with my treasures bold,

| can keep my secret where,
And hint of riches new and old.

https://www.npr.org/2016/03/13/469852983/seeking-adventure-and-gold-crack-this-poem-and-head-outdoors Page 7 of 21

NPR F

 
Seeking Adventure And Gold (zee TRisFOem wn 8 a8 Qulsome: NEBOCUMent 1-6 Filed 05/26/20 Page 9 of 31 5/20/20, 10:20 AM

- Begin it where warm waters halt
And take it in the canyon down,
Not far, but too far to walk.

Put in below the home of Brown.

From there it's no place for the meek,
The end is ever drawing nigh;
There'll be no paddle up your creek,
Just heavy loads and water high.

If you've been wise and found the blaze,
Look quickly down, your quest to cease,
But tarry scant with marvel gaze,

Just take the chest and go in peace.

So why is it that | must go

And leave my trove for all to seek?
The answers | already know,

I've done it tired, and now I'm weak.

So hear me all and listen good,
Your effort will be worth the cold.
If you are brave and in the wood
| give you title to the gold.

Fenn is delighted the quest has motivated so many people to discover the Rocky
Mountains, but he cautions: "We don't want to get anybody else lost. Be prepared.
Take a GPS. Take at least one other person with you. And wait [until] the snow and the

ice melts."
Is the treasure really worth risking your life over?

Doug Preston is a best-selling author and a longtime friend of Fenn's. He says he saw
the chest in the walk-in vault in Fenn's house before he hid it, and Preston can attest
that it was filled with gold nuggets, gold coins, pre-Columbian gold figures, rubies,

sapphires, emeralds and diamonds.

httos://www.npr.org/2016/03/13/469852983/seeking-adventure-and-gold-crack-this-poem-and-head-outdoors Page 8 of 21

NPR S

 
Seeking Adventure And Gold? Qrgek Bud CoqnyadBieRBoldiyps -NBOcument 1-6 Filed 05/26/20 Page 10 of 31 —$/20/20, 10:20 AM

: "As far as proof goes [that he hid the treasure] there's no proof," Preston says. He also
lives in Santa Fe. "It's hard to prove a negative. The negative is that the chest is gone.
It's not in his house and it's not in his vault. And also knowing Forrest for as long as I
have, I can absolutely say with 100 percent confidence that he would never pull off a

hoax. I'm absolutely sure that he hid that treasure chest."

A noted New Mexico archaeologist contacted for this story says he, too, saw the

treasure and he also believes Fenn is not a trickster.

The searchers read and re-read the cryptic poem and pore over topographic maps,
waiting for the "aha" moment. Then they trek through aspen forests, explore

riverbanks, and rappel down cliff sides looking for the treasure.

"You go out, you look, you don't find it, you come back home, you go through your
clues again, your solves again and you think, 'Where did I go wrong?" says Cynthia
Meachum, a retired high-tech worker in Albuquerque who says she's been out at least
60 times looking for the treasure. "And you go out and you do it again. And I have
actually seen some of the most spectacular scenery because of this that I ever would've

seen.”
And for that, Fenn would be pleased.

treasure hunt thrillofthe chase forrest finn rocky mountain treasure chest — santa fe

Sign Up For Breaking News Alerts

Stay on top of the latest stories and developments, sent when news breaks.

What's your email?

hitps://www.npr.org/2016/03/13/469852983/seeking-adventure-and-gold-crack-this-poem-and-head-outdoors Page 9 of 21

NPR 9

 
Case 3:20-cv-08123-DMF Document1-6 Filed 05/26/20 Page 11 of 31

FOR BES BETA

S3 Million Dollar Treasure
Remains a Mystery

2 Margie Goldsmith Contributor ©

( om

/ Travel

  

I cover travel, lifestyle, and culture.

ORBES 7
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 12 of 31
Imagine an antique bronze treasure chest with 265 gold coins, a 17th

century Spanish emerald and gold ring, hundreds of cherry-sized gold
nuggets, diamonds, rubies, emeralds, sapphires, Pre-Columbian gold
animal artifacts, ancient Chinese carved jade figures and an important
turquoise bead bracelet excavated in 1898 from Mesa Verde. Total worth:
estimated somewhere between two and three million dollars, although

some claim it to be as high as six million.

So, who buried this treasure? Forrest Fenn, an 89-year-old Indiana Jones-
type millionaire who once ran the most successful art gallery in the
Southwest and collected these artifacts over the years. But in the late
1980’s, Fenn developed cancer, and after endless rounds of treatment, was
told it could recur. He sold his art gallery and decided if he was going to
die, he would do it with a bang and not a whimper. So in between bouts of
chemo and radiation, he cobbled his treasure together and placed it in an
antique bronze box. He planned to take a bottle of single-malt scotch, 52
sleeping pills and walk out into the desert mountains carrying the treasure

chest; there, he’d end it all. But, the cancer never returned.

FORBES 2

 

 
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 13 of 31

Today In: Travel “a

Father’s Day Gift Guide: The Best Overnight Bags For Dad
Why You Should Consider Booking A Hawaiian Villa For A Future Stay

The New Big 5: Wildlife Photography & Conservation

In 2010, since Fenn had already put the treasure together, he decided to
go ahead and hide it --- note ‘hide,’ not ‘bury,’ he is quick to point out.
Then, he wrote a self-published memoir, The Thrill of the Chase,
https://www.amazon.com/Thrill-Chase-Forrest-

Fenn/dp/0967091780/ ref=sr_1_1?ie=UTF8&qid=1530316395&sr=8-
1&keywords=the-+thrill+of+the+chase+fenn which contained a 24-line
poem with nine clues on how to find the booty. Fenn jokes that the
treasure can be found somewhere in the Rocky Mountains north of Santa
Fe, higher than 5,000 feet above sea level, not in Nevada, Idaho, Utah or

Canada; and more than 300 miles west of Toledo, Ohio.

ee a oy
hak t \ 7 je
e ; $ wi

\ ig EE

“pet

 
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page
* <= = zg

‘

*

    

14 of 31

   
     

  

‘

Ea

Fenn answering some of the hundreds of emails he receives MARGIE GOLDSMITH

The adventure-loving octogenarian has received over 200,000 emails
requesting additional clues. One seeker wanted to know, ‘is the gold going
to rust?’ When two men fighting for the same parking space in Jackson
Hole discovered they were both looking for the treasure, they searched
together. A mother, writing that her son wanted to look in Grebe Lake,
asked, ‘Does Yellowstone Park control the alligators?’ A few think the

bronze chest will melt if there’s a forest fire and the gold will spill out.

One man who claimed that he found the treasure, is now saying the story
is a fraud and that Fenn never hid the treasure. So what proof is there?
Douglas Preston, a New York Times #1 best-selling author and friend of
Fenn’s claims to have seen the contents of the chest before Fenn hid it. 'T
held it with my own hands, and I can assure everyone this is no publicity
stunt. He put things in there that would survive a long time and that
would be interesting and unusual -- not just gold bars, which are kind of

boring. The chest itself is rare, 16" century Italian.’

FORBES 4
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 15 of 31
Fenn says that one hunter got within 200 feet of the treasure, but so far,

no one has found it. ‘The treasure is not easy to find,’ says Fenn, ‘but it
certainly isn’t impossible. All someone has to do is solve the clues in the

poem and the chest can be theirs.’ Fenn admits that one clue is the most

important clue in the poem: Finding where warm waters halt.

 

FORBES 5
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 16 of 31

 

Forrest Fenn in the desert of Santa Fe MARGIE GOLDSMITH

Seven years ago, Dal Neitzel, a Washington State TV station manager and
searcher started a blog https://dalneitzel.com/ to share clues with
fellow treasure hunters. Since its inception, the blog has garnered nearly
17,000,000 views with Fenn’s own tales being the most popular (Fenn has
now posted 240 stories). None of his tales offer additional clues, but the
searchers analyze every word Fenn writes, always hopeful. On the blog’s

discussion pages there are a quarter of a million comments.

In the last eight years, around 350,000 people have searched for the
treasure. A few have gotten lost or stuck, such as a man stranded in the
snow and found the next day by helicopter. Six have died searching: one
was caught in winter weather, three drowned and two fell. Fenn has since
added tips about staying safe. The treasure has also created problems for
the feisty Fenn who has received a number of death threats including one

from a man who said, “Tell me where the treasure is, or I will kill you.’

for BES 6
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 17 of 31
The search isn’t limited to the Rocky Mountains, either. New York City

cops caught a man digging in Central Park near the Alice in Wonderland
sculpture because he’d heard that Fenn could quote from Lewis Carroll’s
book. Another searcher asked, if his truck broke down in the mountains,

would Fenn come and take him the rest of the way to the treasure?

No one except Fenn knows the location of the treasure— not his children,
his grandchildren, not even his wife, Peggy, who says, ‘I’ve never asked
because I know he wouldn’t tell me.’ Searchers flock to Santa Fe,
especially in summer and fall, armed with shovels, pickaxes, satellite maps
and metal detectors. Some arrive with pages of the nine clues and

‘clueless’ map ripped from his book.

Say Fenn, ‘I think I will be a little disappointed if someone finds the chest
this summer. I have said many times that I didn’t care if someone finds it
because the ambience of mystery will be gone, and a lot of people will be
disappointed.’ He grins like the Cheshire cat and adds, ‘It is possible that
someone will find the treasure this year, but they will have to figure out

the clues first. They are not going to happen upon it.’

Follow me on Twitter. Check out my website.

“=, Margie Goldsmith
a.
Follow

Margie G $ won 91 writing awards including the Lowell Thomas Travel
Journali Follow rd. She has written for Travel Leisure, Robb Report, National...

Read M Follow

Site Feedba Corrections Reprints & Permissions Terms Privacy
Follow

© 2020 Forbes-vwetre-ttrerattrights Reserved. AdChoices

 

 

ADVERTISEMENT

oRBES TF
State Police.chief to Fenn: ‘tA Sits Bo Rena OBA RAvD MitateWanei~eniml-6 Filed 05/26/20 Page 18 of 31 5/20/20, 10:25 am

https://www.santafenewmexican.com/news/local_news/state-police-chief-to-fenn-stop-this-nonsense/ article_81424a8c-6282-5590-ad92-5a2a966e4771.html

State Police chief to Fenn: ‘Stop this nonsense’

By Andrew Oxford | The New Mexican
Jun 19, 2017

 

Forrest Fenn at his Santa Fe home in May 2015. Luis Sanchez Saturno/New Mexican file photo

The New Mexico State Police chief says Santa Fe author Forrest Fenn should get his chest of gold, jewels
and other artifacts from wherever he hid it in the wild and put an end to a treasure hunt that led to a

man’s death near Taos earlier this month.

“I would implore that he stop this nonsense,” Chief Pete Kassetas said after crews retrieved a body from
the Rio Grande over the weekend that investigators suspect is that of Colorado pastor Paris Wallace.

Wallace’s disappearance while searching for Fenn’s treasure is just the latest alarming episode in the hunt
for a bounty that Fenn said in a 2010 memoir he stashed somewhere in the Rocky Mountains north of
Santa Fe. Another searcher died on the Rio Grande last year looking for the chest, others have gotten lost
and one man stalked Fenn’s granddaughter suspecting the treasure was really a metaphor for her. Each
such incident has raised the question of whether the quest to solve Fenn’s riddle has gone too far.

Describing Wallace’s disappearance as tragic, Fenn said Monday he has been thinking in recent days
about how to make the search safer or whether to cancel it altogether, but had not decided either way.

“The several hundred emails I have received today are overwhelming against stopping the search... ,” he
wrote in an email to The New Mexican. “My mind is open to finding a solution, but no decision has been

made.”

Many in what has grown into a community of people searching for Fenn’s treasure chest argue he never
intended it to be a dangerous physical challenge.

https://www.santafenewmexican.com/news/local_news/state-police-chi...p-this-nonsense/article_81424a8c-6282-5590-ad92-5a2a966e4771.html Page 1 of 3

SENEWMEXICAN |
State Police chief to Fenn: ‘epsbisBoRGnew OSA NED ateywenirrea¢-6 Filed 05/26/20 Page 19 of 31 _ 8/20/20, 10:25 AM

‘Dal Neitzel, a Washington state resident who has a website devoted to the treasure hunt, said “the grand

majority of people are in it for the fun.”

“We've seen people who have met their spouses while out searching for the treasure, brothers who haven’t
spoken to one another in 30 years reunited, single moms who take their kids out and bond with them in

ways they never had,” he said.

In that sense, Neitzel argues, Fenn has succeeded in what he has said is his real goal: getting people into

the outdoors to discover the natural jewels of the America West.

Searchers who have fallen into harm’s way looking for Fenn’s treasure have not followed Fenn’s own clues,

said David Rice, a co-founder of an annual “Fennboree” gathering of searchers.

But the tragedies have hit Fenn, 86, and the community of treasure seekers hard. Rice said the death of a

treasure hunter last year struck Fenn “like a physical blow.”
Fenn on Monday described the apparent death of Wallace as “a terrible loss.”
“Words cannot adequately express the depth of my feelings,” he wrote.

Fenn has urged caution, discouraging searchers from venturing into dangerous areas or going out to look

for the treasure by themselves.

“Regardless of where you think the treasure is you should not exceed your physical and mental
capabilities,” Fenn told Denver newspaper Westword on Monday. “The treasure is not in a dangerous

place. They should remember that I was about 80 when I hid it.”

The search for a bronze chest filled with valuables, which Fenn described in his 2010 book The Thrill of
the Chase, has become a legacy for the Santa Fe character, decorated Vietnam War fighter pilot, art dealer

and amateur archaeologist.

National television news programs featured Fenn’s treasure hunt and a community sprouted up in online

forums and on blogs to pick apart each clue.
Fenn has reveled in the stories of adventure and shear outdoors.

The treasure is not necessarily in New Mexico. Many believe it could be in Colorado, Wyoming or
Montana. But the Land of Enchantment has drawn plenty of searchers. Even the state tourism department
has touted the treasure hunt, producing a video in 2015 that features sweeping shots of the New Mexico

landscape and Fenn discussing his storied life as well as the treasure.

“Certainly, we want people to get outdoors and enjoy New Mexico,” Kassetas said, “but you have to do it
safely.”

The state police chief said the treasure hunt had not only led to the deaths of two men in New Mexico.
Missions to find wayward treasure hunters have put the lives of law enforcement officers as well as search

and rescue volunteers at risk while straining state resources, he said.
“I think [Fenn] has an obligation to retrieve his treasure if it does exist,” Kassetas said.

Even if Fenn and other searchers urge caution, Kassetas said it was inevitable that some would put

themselves in danger for the payoff of more than $1 million in treasure.

https://www.santafenewmexican.com/news/local_news/state-police-chi...p-this-nonsense/article_81424a8c-6282-5590-ad92-5a2a966e4771.htm| Page 2 of 3

SE NEW MEXICAN 2

 

 
State Police chief to Fenn: '‘Sipshis BoRGngH/ OSA NOD MFateaweveeat-6 Filed 05/26/20 Page 20 0f 31 _ 5/20/20, 10:25 AM

’ One searcher, Randy Bilyeu of Colorado, died after trying to navigate the frigid Rio Grande in a small,
inflatable raft. He disappeared in January 2016, and his remains were discovered in July. His wife said she

did not believe Fenn had hidden a treasure and called on him to put a stop to the hunt.
Fenn has landed in danger, too.
A Nevada man claimed the treasure was really a metaphor for Fenn’s granddaughter and stalked her.

Earlier this year, Fenn sought a restraining order against a Texas man who had visited his home

uninvited, took photos and said he would return.

It was unclear if the man was seeking Fenn’s treasure. But in requesting the restraining order, Fenn wrote:

“I fear harm to myself and my family. We fear kidnapping or worse.”

News of Wallace’s disappearance came only a few days after this year’s Fennboree, which organizers say
brought more than 100 treasure hunters to the Santa Fe National Forest to meet Fenn, irade stories and

advice, and brag.
Organizers said they do not believe Wallace, 52, attended the event.

The lead pastor at Connection Church in Grand Junction, Colo., since 2005, Wallace appears to have
disappeared near Taos. State police say his truck was found near the Taos Junction Bridge and that

officers found a recent receipt inside for rope as well as other equipment.

Authorities retrieved a body downstream in the Rio Grande near Pilar over the weekend but state police
have not confirmed whether it is Wallace.

Contact Andrew Oxford at 505-986-3093 or aoxford@sfnewmexican.com. Follow him on Twitter at
@andrewboxford.

hitos://www.santafenewmexican.com/news/local_news/state-police-chi...p-this-nonsense/article_81424a8c-6282-5590-ad92-5a2a966e4771.html Page 3 of 3

JE NEW MEXIOAN §

 

 
   

Case 3:20-cv-08123-DMF Docume /20 Page 21 of 31

.= POPULAR
— MECHANICS

Gear-obsessed editors choose every product we review. We may earn money if you buy from a link. How we test
gear.

 

Fifth Person Dies Searching for Rumored
Treasure in the Rocky Mountains

One infamous poem points to $2 million in precious jewels. Welcome to
the world's most dangerous game.

// BY CAROLINE DELBERT

Noe Ge UMON TANNA
Ve min,
i :
é q
a
tary 2
\

es Thave gone alone in there
And with my treasures bold,

I can keep my secret where,
eAnd hint of riches new and old.

—WYOMING

a

Begin it where warms waters halt
And take it in the canyon down,
Not far, but teo far to walk,

Put in below the home of Brown.

From there it’s no place for the meek,

The end ss ever anne wiphs ‘ l . ‘

There'll be no paddle up your creek, | oP lb

‘Fast besuy loads and water bigh. | ;
|

re been wise and found the blazg, :
ook quickly down, your quest to cease, Where: FP
But tarry scant with marvel gaze, ee

Fuse take the chest and zo in peace. map

So why is it that I must go -

And leave my trove for all to seek? i ey

The answer | already know, ae en ,
I've done it tired, and now I'm weak, Spi ectientiee enhtenitier ot

So hear me all and listen good,
Tour effort will be worth the cold. MEXICO
Uf you are brave and in the wood or

FORREST FENN/THRILL OF THE CHASE/GETTY _bes

 

e Aman in his 50s has died while trying to follow Forrest Fenn's self-published treasure map.

e Of all the world's undiscovered or lost treasures, this is one of the newest—allegedly hidden in
2010.

 

e The man died while trapped in the snow in the mountains of Dinosaur National Monument.

 

A fifth person has died while searching for the purported treasure of a

poP MECH I

 
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 22 of 31
- controversial millionaire. Fenn’s treasure, named for art and forgery peddler

Forrest Fenn, is supposed to be hidden in the mountains somewhere in the

 

southwestern United States.

 

Because of the remote locations in which people hunt for the bronze chest, several

searchers have ended up drowning, falling, or perishing after being snowed in. The
treasure is supposed to be a mix of different precious metals and jewels, estimated

to be as high as $2 million.

Michael Wayne Sexson, 58, died after he and a treasure-hunting companion took
snowmobiles into the remote Rocky Mountains and got stuck in the snow there.
Sexson and his friend were searching for the treasure in Dinosaur National

 

Monument, which has had rolling, progressive closures this month to comply with
COVID-19 (coronavirus) public health advice.

 

 

The peanut butter pump

 

 

Pap MECH 2
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 23 of 31
Rescuers found the other people who have died searching for the treasure along

major rivers or in other national parks after following clues Fenn says he has
woven into a self-published book of stories.

RELATED STORIES

 

 
   

   
    

      
   

Thieves Pull Off Largest Treasure Heist Since WWII

mp Tai eee

 

What’s the Greatest Lost Treasure in the World?

 

What’s going on here? Five people have been killed searching for something that a
lifelong seller of forgeries has only claimed exists? And because of where these
people choose to search, they’re in pretty dangerous places with little access to
good emergency resources—let alone when the country is in public health
lockdown. Is this treasure hunt just the latest version of Christopher McCandless-

 

style doomed adventuring?

These questions are hard to answer. Fenn himself says the treasure is real. After
doctor told him he'd likely die of cancer 10 years ago, the millionaire sold his art
gallery and made preparations for both the treasure and the clues to find it. Fenn
self-published The Thrill of the Chase in 2010, and he says all the clues someone
needs to find the treasure are hidden in the book—especially in this poem:

 

Pop MECH
Case 3:20-cv-08123-DMF Document1-6 Filed 05/26/20 Page 24 of 31
Mountains.

In December, someone filed suit against Fenn and claimed he’d found where the

 

treasure must be. The plaintiff says he assumes the only payoff is something he
would get directly from Fenn—that the “treasure chest” element is “metaphorical.”

Indeed, it’s strongly frowned upon to leave even valuable clutter lying around in
national parks. Dumping some kinds of things is all the way illegal. If Fenn's

 

Treasure really exists, it seems like the box must either be hidden or somewhere
extremely remote. Otherwise, people would have stumbled on it in the course of

normal human daily life.

RELATED STORY

 

POP MECH F
 

Most of the information online about the treasure comes from this website, which
prominently repeats instructions about how to treasure hunt “safely.” (That seems
like an understatement after five people have died.) Fenn himself would have been
nearly 80 and recovering from cancer treatment when he hid the treasure, which
suggests he brought someone in to do it for him. Maybe the best hope to prevent
more deaths is that person will spill the beans, if they haven’t already made off
with the treasure themselves long ago.

 

MORE FROM

SCIENCE

The Miracle Sudoku May Be the Math Formula Finds Odds of Aliens
Hardest Puzzle Ever Existing

PoP MECH DS
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 26 of 31

EXHIBIT 10

Key definitions

 

 
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 27 of 31

KEY DEFINITIONS

1. Black’s Law Dictionary (11th ed., 2019) defines, in relevant excerpts:

a. “title” as “The union of all elements (as ownership, possession, and custody)
constituting the legal right to control and dispose of property.”

b. “ownership” as “The bundle of rights allowing one to use, manage, and enjoy
property, including the right to convey it to others.”

c. “possession” as “The fact of having or holding property in one’s power; the
exercise of dominion over property,” and “The right under which one may exercise
control over something to the exclusion of others.”

d. “custody” as “The care and control of a thing or person for inspection,
preservation, or security.”

e. “abandonment” as “The relinquishing of a right or interest with the intention of

never reclaiming it.”

 
Case 3:20-cv-08123-DMF Document1-6 Filed 05/26/20 Page 28 of 31

2. Merriam-Webster (online) defines, in relevant excerpts: “give” (transitive verb)

~1 to make a present of

~2 (a) to grant or bestow by formal action

~3 (a) to put into the possession of another for his or her use
~3 (c) to commit to another as a trust or responsibility and usually for a reason
~3 (d) to transfer from one’s authority or custody

~3 (e) to execute and deliver

~3 (f) to convey to another

~9 (b) to bring forth : BEAR

~10 (a) to yield possession of by way of exchange : PAY
~11 (a) to deliver by some action

~11 (b) to carry out

~11 (d) to award by formal verdict

~12 to offer for consideration, acceptance, or use

~13 (b) to offer as appropriate or due

~13 (d) to offer as a pledge

~14 (a) to cause one to have or receive

 
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 29 of 31

EXHIBIT 11

Threat Letter

 

 
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 30 of 31

SOMMER KARNES & ASSOCIATES LLP

 

 

Mailing Address Karl H. Sommer, Attorney at Law

Post Office Box 2476 khs@sommerkarnes.com

Santa Fe, New Mexico 87504-2476 Joseph M. Karnes, Attorney at Law
jmk@sommerkarnes.com

Street Address

125 Lincoln Avenue, Suite 221 John R. Fox Attorney at Law

Santa Fe, New Mexico 87501 johnf@sommerkarnes.com

Of Counsel
Telephone:(505) 989-3800
Facsimile:(505) 982-1745

March 6, 2020

VIA EMAIL : kattigara@gmail.com

Re: Hanson v. Fenn; Case No. 19-CV-1124-GBW-KK
Dear Mr. Erskine:

We received the Court’s Orders entered yesterday that dismiss the above referenced case and
clarify that there is no case pending and nothing further for us to file.

As there is no longer a case pending, I thought I would take the opportunity to make certain
indisputeable facts clear to you.

1. Mr. Fenn abandoned the treasure box and its contents (the “Treasure”) in the location that
he left it over ten (10) years ago. Under the law, as you will undoubtedly confirm,
abandonment occurs when a party has the intention to abandon and then takes action on
that intention. Mr. Fenn has clearly, unambiguously expressed in an extremely public
fashion his intention to abandon the Treasure to whomever finds it. He has provided his
reasons for having done so in his memoir. Please note that in his memoir Mr. Fenn states,
“I wanted to include something personal with the treasure because maybe the lucky finder
would want to know a little about the foolish person who abandoned such an opulent
cache.” Thrill of the Chase, p. 129 (emphasis added) This statement alone — setting aside
all of the other references to Mr. Fenn’s intention — conclusively establishes that he has
abandoned the “opulent cache” for some “lucking finder” to discover and keep. By his
abandonment of the Treasure, Mr. Fenn relinquished any claim of ownership he had in it.
Your public claims that Mr. Fenn has retained control of the Treasure are false, as are your
claims that he has retrieved or moved the Treasure after its initial abandonment; he has not
been back to the location where he left the Treasure since he first deposited it.

2. The clues in the poem lead to the location of the actual, physical Treasure, not to some
other site or some “metaphorical” treasure box. Your assertions to the contrary are
concoctions purely of your making, and neither the memoir nor Mr. Fenn’s public
statements support your assertion that the “quest” simply involves “solving” or
“decoding” the poem.

3. As far as Mr. Fenn is and always has been concerned, ownership (i.e., title) of the
Treasure is obtained solely by finding the Treasure, not solving or decoding the poem.
Case 3:20-cv-08123-DMF Document 1-6 Filed 05/26/20 Page 31 of 31

SOMMER, KARNES & ASSOCIATES, LLP

Eskine, Brian
March 6, 2020
Page 2 of 2

4. Mr. Fenn has never been to and is entirely unfamiliar with the location in Colorado that
you identify in your “solve.”

The foregoing is not intended to be an exhaustive refutation of your unfounded factual claims, but
simply to address a few of your central false factual assertions. Importantly, you are expressly on
notice that your claims have no factual basis, i.e., you have no probable cause to make them. Any
attempt to pursue them would be a egregious misuse of the legal process for an illegitimate
financial gain. I am sure you will research and garner the import of this notification.

Mr. Fenn is eighty-nine (89) years old. Mrs. Fenn is eighty-seven (89) years old and in poor
health. If you choose to continue to pursue your vexatious and baseless claims you will be
knowingly and intentionally inflicting unnecessary and unreasonable emotional distress upon Mr.
and Mrs. Fenn and their family.

To be clear, if you choose to bring a new action against Mr. Fenn, he will file a counterclaim
against you for malicious abuse of process and any other claim that might be warranted under the
circumstances.

Sincerely,

Karl H. Sommer

 

cc: Forrest Fenn
